Citation Nr: 1207862	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-10 090	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis with mild flat feet. 

2.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 10 percent disabling from January 16, 2006, 30 percent disabling from June 29, 2008, 50 percent disabling from September 26, 2008, and 30 percent disabling from January 25, 2010. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, October 2004 to January 2006, and from May 2007 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2009, the Board remanded the appeal.  The Veteran since moved and jurisdiction over the appeal currently resides with the RO in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in July 2009 to, among other things, confirm the Veteran's active service dates, to include his recent deployment to Iraq in May 2007, and obtain any missing medical records from the Michigan Army National Guard.  Review of the claims folder reveals that in response to an August 2008 letter from the Detroit RO, the Michigan National Guard Joint Forces Headquarters responded in a July 2009 letter that the Veteran was active in the 46 Military Police Command and that the RO could contact the State MEDCOM to request copies of the records.  In July 2008 and again in August 2008, the RO wrote to MEDCOM as well as DCSPER at the Michigan Army National Guard and requested the Veteran's records.  Neither MEDCOM nor DCSPER replied to VA's letters.  

In this regard, the Board notes that because these are Federal records efforts to obtain them may only be ended if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Moreover, the United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), held that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance.  Therefore, the Board finds that another remand is required to confirm the Veteran's active service dates, to include his recent deployment to Iraq in May 2007, and obtain any missing medical records of his from the Michigan Army National Guard.  Id.  

While the appeal was in remand status, the Veteran submitted some service treatment and personnel records for the period of active duty beginning in May 2007.  These records include an October 2008 DA Form 2173, which reveals that the Veteran presented with severe PTSD related signs and symptoms and was taken to Sparta emergency room.  This record was generated at Fort McCoy in Wisconsin.  He also provided another record that reported that he received PTSD treatment at a VA Lansing Community Based Outpatient Clinic.  However, complete copies of these records are not found in the claims file.  Therefore, the Board finds that while the appeal was in remand status an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

A June 2010 record from the VA Medical Center in Lexington, Kentucky, reveals that the Veteran had moved and wanted to change his care to a VA in Tennessee.  The claims folder does not contain any records of his from any VA facility in Tennessee.  Therefore, the Board finds that while the appeal is in remand status an attempt should be made to obtain and associate these records with the claims file.  Id.

Given the above development, while the appeal is in remand status, the Veteran should also be provided with new VA examinations to ascertain the current severity of his bilateral plantar fasciitis with mild flat feet and PTSD.  See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).  As to the bilateral plantar fasciitis with mild flat feet, when reexamining the Veteran the examiner must provide an opinion as to the degree to which the use of his feet is further limited by pain or after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should once again write to MEDCOM and DCSPER at the Michigan Army National Guard and requested the Veteran's active service dates, to include his recent deployment to Iraq in May 2007, and obtain any missing medical and personnel records.  Efforts to obtain the requested information and records should be ended only if it is concluded that the information and records sought do not exist or that further efforts to obtain the information and records would be futile.  Because these are Federal records, if they cannot be located or no such records exist a memorandum of unavailability should be generated documenting all actions to obtain the requested information and records and a copy of the memorandum mailed to the Veteran. 

2. After obtaining any needed authorization, the RO/AMC should obtain and associate with the claims file all of the Veteran's treatment records from the Sparta hospital in Wisconsin and the VA Lansing Community Based Outpatient Clinic as well as all of his post-June 2010 records from all Tennessee VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  As to the Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If any Federal record cannot be located or no such record exists, a memorandum of unavailability should be generated documenting all actions to obtain the requested record and a copy of the memorandum mailed to the Veteran.

3. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be examined by a podiatrist.  The claims file is to be provided to the examiner for review in connection with the examination and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating bilateral plantar fasciitis with mild flat feet, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability which takes into account his complaints of pain.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and flare-ups of pain as well as provide an opinion as to how these factors result in any further restrictions.  

4. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be provided with a psychiatric examination.  The claims file is to be provided to the examiner for review in connection with the examination and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner should be reported in detail.  In accordance with the AMIE worksheets for rating PTSD, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  The examiner should also provide a Global Assessment of Functioning (GAF) score that takes into account only the adverse symptomatology caused by the Veteran's service connected PTSD. 

5. The RO/AMC should thereafter readjudicate the claims.  As to the bilateral plantar fasciitis with mild flat feet, such adjudication should consider the claimant's painful motion and as to both issues on appeal such adjudication should consider whether staged ratings are needed.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

6. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

